                                                                                        WOPENCOUHT '



                       IN THE UNITED STATES DISTRICT COURT FOR TE
                                                                                   CLERi^U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                          ^'Tl'ftfANhRIA! VIRGINIA
                                  ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA


                V.                                   Case No.
                                                                             /«{r5r)
 HAROON K. ULLAH,

                Defendant.



                                   STATEMENT OF FACTS

    The United States and the defendant, HAROON K. ULLAH (hereinafter,"the defendant"

    or "ULLAH"),agree that at trial, the United States would have proven the following facts

               beyond a reasonable doubt with admissible and credible evidence:

        1.    From at least in or about February 2018 through at least in or about October 2018,

in the Eastern District of Virginia and elsewhere, the defendant did willfully and knowingly, and

without lawful authority, steal and convert over $1,000 in money and things of value belonging

to the United States Agency for Global Media("USAGM"), a federal agency of the United States

government.

        0.      ULLAH, a member of the Senior Executive Service, was the Chief Strategy

Officer("CSO")for USAGM since October 1, 2017, until he was placed on administrative leave

in or around October of 2018, and later terminated on or about April 2, 2019. According to his

online biography at the time he was employed at USAGM, ULLAH "leads the Agency's policy

engagement within the broader U.S. government as well as with key stakeholders outside the

federal government. The CSO focuses on strategic planning and initiatives to make the Agency

more strategically relevant in the national security, foreign affairs, and global media spheres."

Before joining USAGM,ULLAH had been employed with the U.S. Department of State since

                                                1
